DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  
Claims 9 and 17 contain acronyms ‘K-D-B Tree’ however no definition is given. Using just an acronym without its definition creates ambiguity in the claim language. The abbreviation ‘K-D-B Tree’ should be spelled out or defined before using its abbreviation form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the integrity verification" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim 14 is rejected under 35 USC 101 for being "software per se". The current specification discloses “Examples of the computer-readable recording medium include ROM, RAM, CD-ROM, magnetic tape, floppy disk, and optical data storage devices.” ([0129]) Therefore, the claimed invention is addressed to "a computer-readable recording medium" does not limit to non-transitory medium as in above example, but can be reasonably interpreted as “transitory medium.” Furthermore, the claimed invention is just a plurality of instructions or programs. Accordingly, the claims become nothing more than sets of software instructions which are "software per se".   
The claims 15-20 are rejected under 35 USC 101 for being "software per se". 
The claimed invention is addressed to "a communication unit", “a processing unit” and “a storage unit”. Since the current specification does not specify the communication unit, the processing unit and storage unit, so it can be reasonably interpreted as referring to lines of programming within the software system, rather than referring to the system as a physical object. Therefore, examiner interpret “a user device” may also be "software module” or “program module”, which are not a hardware system but is a software. Accordingly, the claims become nothing more than sets of software instructions which are "software per se".   
 “Software per se” is non-statutory under 35 USC 101 because it is merely a set instruction without any structural recitations. In addition, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lesavich et al. (U.S. Publication Number 2016/0321654, hereafter referred to as “Lesavich”) in view of Kaufman et al. (U.S. Publication Number 2009/0019345 , hereafter referred to as “Kaufman”).  
Regarding claim 1, Lesavich teaches A method for providing a search function for blockchain ([0019]: discussing about a method for retrieval block chains using Galois Fields is presented), comprising:
receiving block data via a network ([0390]: discussing about at Step 244, one or more new blocks created for a blockchain are received on a cloud application on a cloud server network device with the one or more processors from a target application on a target network device with one or more processor via a cloud communications network);
verifying transactions included in the received block data ([0010], [0382]: These balances are kept on a public ledger, a blockchain, along with all BITCOIN transactions, that is verified by a massive amount of computing power. Examiner interprets that verifying BITCOIN transactions in blockchain as claimed verifying transactions included in the received block.).
Lesavich does not explicitly teach adding the block data as a node to an index tree of multidimensional index structures based on information about each transaction in the transaction verification.
Kaufman teaches adding the block data as a node to an index tree of multidimensional index structures based on information about each transaction in the transaction verification ([0046]: FIG. 7 is a flowchart diagram illustrating a method 700 for inserting data blocks into a hierarchically-indexed dictionary, in accordance with an example embodiment. The hierarchical dictionary, as described above, includes a first level hash table indexed by hashes of weak checksums… In connection with the process illustrated in FIG. 7, operation 514 of FIG. 5 may be modified such that the compressor module 302 passes a data block, as well as strong and weak checksums to a dictionary insertion process, which collects the data blocks and writes them to the dictionary as described below. Examiner interprets that inserting data blocks into a hierarchically-indexed dictionary based on their checksums as claimed adding the block data as a node to an index tree of multidimensional index structures based on information about each transaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for storage and retrieval of blockchains of Lesavich with the teaching about inserting data blocks of Kaufman because the dictionary is hierarchically indexed (two or more levels of indexing) to combine high efficiency search with efficient access to the stored data blocks. Additionally, data blocks, in particular implementations, are stored sequentially in order to improve overall performance (Kaufman, [0006]).

Regarding claim 2, Lesavich in view of Kaufman teaches wherein in the index tree of multidimensional index structures, a search key is a plurality of fields according to Point Access Method (PAM), and transaction data comprises multidimensional points and is stored in a disk (Kaufman, [0034]: In some network implementations, each block record may also include a bit map indicating to which remote peer the data block has been sent, and a pointer to the literal data of the data block. In one implementation, the literal data of data blocks is stored in a single file space. Accordingly, the pointer may be an offset value, where the length and file name are derived from the fact that data blocks are uniform in size and the file name is the same for all literal data. Of course, in other implementations, the pointer may also include a file name and/or length to support other data access or structural configurations. Examiner interprets that the pointer to the literal data of the data block as claimed a search key is a plurality of fields according to Point Access Method (PAM).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for storage and retrieval of blockchains of Lesavich with the teaching about inserting data blocks of Kaufman because the dictionary is hierarchically indexed (two or more levels of indexing) to combine high efficiency search with efficient access to the stored data blocks. Additionally, data blocks, in particular implementations, are stored sequentially in order to improve overall performance (Kaufman, [0006]).

Regarding claim 6, Lesavich in view of Kaufman teaches storing the transaction verified block data in a local disk (Kaufman, [0034]: discussing about block records with strong checksums are stored on a mass storage device and read into RAM as required. Examiner interprets that the block records with strong checksums are stored on a mass storage device as claimed storing the transaction verified block data in a local disk.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for storage and retrieval of blockchains of Lesavich with the teaching about inserting data blocks of Kaufman because the dictionary is hierarchically indexed (two or more levels of indexing) to combine high efficiency search with efficient access to the stored data blocks. Additionally, data blocks, in particular implementations, are stored sequentially in order to improve overall performance (Kaufman, [0006]).

Regarding claim 7, Lesavich teaches A method for providing a search function for blockchain ([0019]: discussing about a method for retrieval block chains using Galois Fields is presented), comprising:
receiving, by a receiver, block data according to multidimensional index structures from a sender via a network ([0390]: discussing about at Step 244, one or more new blocks created for a blockchain are received on a cloud application on a cloud server network device with the one or more processors from a target application on a target network device with one or more processor via a cloud communications network);
verifying, by the receiver, transactions included in the received block data ([0010], [0382]: These balances are kept on a public ledger, a blockchain, along with all BITCOIN transactions, that is verified by a massive amount of computing power. Examiner interprets that verifying BITCOIN transactions in blockchain as claimed verifying transactions included in the received block.).
Lesavich does not explicitly teach adding, by the receiver, the block data as a node to an index tree of multidimensional index structures based on information about each transaction in the transaction verification, wherein the received block data includes a first hash value generated from information about the number of nodes stored in the sender's index tree according to the multidimensional index structures.
Kaufman teaches adding, by the receiver, the block data as a node to an index tree of multidimensional index structures based on information about each transaction in the transaction verification ([0046]: FIG. 7 is a flowchart diagram illustrating a method 700 for inserting data blocks into a hierarchically-indexed dictionary, in accordance with an example embodiment. The hierarchical dictionary, as described above, includes a first level hash table indexed by hashes of weak checksums… In connection with the process illustrated in FIG. 7, operation 514 of FIG. 5 may be modified such that the compressor module 302 passes a data block, as well as strong and weak checksums to a dictionary insertion process, which collects the data blocks and writes them to the dictionary as described below. Examiner interprets that inserting data blocks into a hierarchically-indexed dictionary based on their checksums as claimed adding the block data as a node to an index tree of multidimensional index structures based on information about each transaction.)
wherein the received block data includes a first hash value generated from information about the number of nodes stored in the sender's index tree according to the multidimensional index structures ([0046]: FIG. 7 is a flowchart diagram illustrating a method 700 for inserting data blocks into a hierarchically-indexed dictionary, in accordance with an example embodiment. The hierarchical dictionary, as described above, includes a first level hash table indexed by hashes of weak checksums.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for storage and retrieval of blockchains of Lesavich with the teaching about inserting data blocks of Kaufman because the dictionary is hierarchically indexed (two or more levels of indexing) to combine high efficiency search with efficient access to the stored data blocks. Additionally, data blocks, in particular implementations, are stored sequentially in order to improve overall performance (Kaufman, [0006]).
Claim 8 is rejected under the same rationale as claim 2.
Regarding claim 14, Lesavich in view of Kaufman teaches A computer-readable recording medium having recorded thereon a program for performing the method according to claim 1 on a computer (Lesavich, [0058]: discussing about non-transitory computer readable mediums).

Regarding claim 15, Lesavich teaches A user device for blockchain ([0048]: discussing about the target network devices 12, 14, 16 ), comprising:
a communication unit ([0051]: The plural network devices 20, 22, 24, 26 are in communications with the one or more target devices 12, 14, 16 via the cloud communications network 18.) to transmit and receive block data via a network ([0390]: discussing about at Step 244, one or more new blocks created for a blockchain are received on a cloud application on a cloud server network device with the one or more processors from a target application on a target network device with one or more processor via a cloud communications network);
a processing unit ([0058]: discussing about a processing system with one or more high speed Central Processing Unit(s) (CPU), processors) to verify transactions included in the block data received through the communication unit ([0010], [0382]: These balances are kept on a public ledger, a blockchain, along with all BITCOIN transactions, that is verified by a massive amount of computing power. Examiner interprets that verifying BITCOIN transactions in blockchain as claimed verifying transactions included in the received block.).
Lesavich does not explicitly teach a processing unit to add the block data as a node to an index tree of multidimensional index structures based on information about each transaction in the transaction verification; and a storage unit to store the index tree and the block data.
Kaufman teaches a processing unit ([0052]: discussing about a processor 202) to add the block data as a node to an index tree of multidimensional index structures based on information about each transaction in the transaction verification ([0046]: FIG. 7 is a flowchart diagram illustrating a method 700 for inserting data blocks into a hierarchically-indexed dictionary, in accordance with an example embodiment. The hierarchical dictionary, as described above, includes a first level hash table indexed by hashes of weak checksums… In connection with the process illustrated in FIG. 7, operation 514 of FIG. 5 may be modified such that the compressor module 302 passes a data block, as well as strong and weak checksums to a dictionary insertion process, which collects the data blocks and writes them to the dictionary as described below. Examiner interprets that inserting data blocks into a hierarchically-indexed dictionary based on their checksums as claimed adding the block data as a node to an index tree of multidimensional index structures based on information about each transaction.); and
a storage unit to store the index tree and the block data ([0031]: discussing about using the hierarchically-indexed database for a local storage device of a host, such as host 250 and mass storage device 254 of FIG. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for storage and retrieval of blockchains of Lesavich with the teaching about inserting data blocks of Kaufman because the dictionary is hierarchically indexed (two or more levels of indexing) to combine high efficiency search with efficient access to the stored data blocks. Additionally, data blocks, in particular implementations, are stored sequentially in order to improve overall performance (Kaufman, [0006]).
Claim 16 is rejected under the same rationale as claim 2.

Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lesavich in view of Kaufman, and further in view of Katz et al. (U.S. Publication Number 2018/0247191 which claims priority of US provisional application 62/454,423 filed on 2/3/2017, hereafter referred to as “Katz”).  
Regarding claim 4, Lesavich in view of Kaufman teaches the method of claim 1 as discussed above. Lesavich in view of Kaufman does not explicitly teach updating 'Mempool' that stores unconfirmed transactions, in the transaction verification.
Katz teaches updating 'Mempool' that stores unconfirmed transactions, in the transaction verification ([0376]: Mempool: A technical term for a collection of unconfirmed transactions stored by a node until they either expire or get included in the main chain. [0456]: Each transaction in the orphaned blocks either becomes invalid (if already included in the main chain block) or becomes unconfirmed and moved to the mempool. [0523]: Unconfirmed transactions are relayed by the nodes and stay in the mempools.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for storage and retrieval of blockchains of Lesavich and Kaufman with the teaching about mempool of Katz because it would save the storage of block chain system.

Regarding claim 5, Lesavich in view of Kaufman teaches the method of claim 1 as discussed above. Lesavich in view of Kaufman does not explicitly teach after the transaction verification is completed, calculating ‘Merkle Root’ based on transaction information, and verifying a block header.
Katz teaches after the transaction verification is completed, calculating ‘Merkle Root’ based on transaction information, and verifying a block header ([0333]: It is used in block header hashing, transaction hashing, making a merkle tree of transactions, or computing a checksum of an address. [0378] Merkle Tree: Merkle tree is an abstract data structure that organizes a list of data items in a tree of their hashes (like in Git, Mercurial or ZFS). In Bitcoin the merkle tree issued only to organize transactions within a block (the block header contains only one hash of a tree) so that full nodes may prune fully spent transactions to save disk space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for storage and retrieval of blockchains of Lesavich and Kaufman with the teaching about mempool of Katz because it would save the storage of block chain system.
Claim 13 is rejected under the same rationale as claim 5.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lesavich in view of Kaufman, and further in view of Bellenger (U.S. Publication Number 2020/0252745).  
Regarding claim 10, Lesavich in view of Kaufman teaches the method of claim 7 as discussed above. Lesavich in view of Kaufman does not explicitly teach calculating, by the receiver, the number of internal nodes stored in the receiver's index tree additionally created after the transaction verification is completed and generating a second hash value from it; and verifying, by the receiver, integrity by comparing the first hash value included in the block data received from the sender and the second hash value generated by the receiver.
Bellenger teaches calculating, by the receiver, the number of internal nodes stored in the receiver's index tree additionally created after the transaction verification is completed and generating a second hash value from it ([0047]: discussing about computing another hashed value on the original data); and
verifying, by the receiver, integrity by comparing the first hash value included in the block data received from the sender and the second hash value generated by the receiver ([0047]: A receiver of the original data and the hashed value can verify the integrity of the original data based by computing another hashed value on the original data and comparing it to the received hashed value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for storage and retrieval of blockchains of Lesavich and Kaufman with the teaching about comparing hashed values of Bellenger because it would improve the integrity and consistency of block data across the network.
Claim 18 is rejected under the same rationale as claim 10.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesavich in view of Kaufman, in view of Bellenger and further in view of Davis (U.S. Publication Number 2017/0344435).  
Regarding claim 12, Lesavich in view of Kaufman and Bellenger teaches the method of claim 10 as discussed above. Lesavich in view of Kaufman and Bellenger does not explicitly teach when the integrity verification succeeds, verifying, by the receiver, a block header; and propagating, by the receiver, the block data to other user.
Davis teaches when the integrity verification succeeds, verifying, by the receiver, a block header ([0048]: The consensus node 104 may then hash the block header to verify that the resulting hash value (e.g., the “block hash”) matches the block hash included in the confirmation message, to validate that the confirmation message is authentic.); and
propagating, by the receiver, the block data to other user ([0048]: The consensus node 106 may rebroadcast the confirmation message to each of its own neighboring consensus nodes 106, to ensure that the confirmation message propagates throughout the permissioned blockchain network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for storage and retrieval of blockchains of Lesavich, Kaufman and Bellenger with the teaching about propagating confirmation message of Davis because it would enhance the integrity and consistency of block data across the blockchain network.
Claim 20 is rejected under the same rationale as claim 12.

Allowable Subject Matter
Claims 3, 9, 11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of claims 3, 9, 11, 17 and 19 in the instant application is the prior arts of record neither anticipates nor renders obvious those claims limitation.
As per claim 3, the prior arts of made record fail to teach that the index tree of multidimensional index structures is a balanced tree including nodes of a uniform size that is equal to a disk page size, each node is stored in a page, an internal node is responsible for one region in a multidimensional space, a leaf node stores data page information, and each transaction data is located in a search space along an index node indicating a space to which each transaction data belongs.
As per claims 9 and 17, the prior arts of made record fail to teach that the index tree of multidimensional index structures is a balanced tree including nodes of a uniform size that is equal to a disk page size, and is a 'K-D-B Tree’.
As per claims 11 and 19, the prior arts of made record fail to teach that each of the first hash value and the second hash value is calculated using information about an index tree created until a previous block, ‘Merkle Root' for ensuring integrity of transaction information in a currently inputted block data, and the number of nodes after creating an index tree through the currently inputted block data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (20140012810) discloses that with such B+ tree structured indices, desired data blocks in the storage may be quickly located in response to requests for data query, insertion, update, and deletion.
Clark et al. (20190109713) discloses that the one or more information management processes may comprise a memory pool of unconfirmed transactions for a distributed ledger.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162    

September 23, 2022